Citation Nr: 1009413	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-15 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to February 26, 
2007, for the grant of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD from February 26, 2007.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and GW


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from May 1963 to May 
1967, from April 1968 to August 1969, and from February 1970 
to February 1972.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Augusta, Maine, on behalf of the RO in Detroit, Michigan.

In November 2008 the Veteran gave testimony before a hearing 
officer at the RO.  In January 2010 the Veteran and his 
spouse testified during a videoconference hearing before the 
undersigned Veterans Law Judge.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's formal claim of entitlement to service 
connection for PTSD was received on February 26, 2007.

2.  No document prior to February 26, 2007, may be construed 
as an informal claim of entitlement to service connection for 
PSTD or any psychiatric disability.


3.  From February 26, 2007, and throughout the rating period 
on appeal, the Veteran's PTSD was manifested by irritability, 
nightmare and sleep problems, intrusive thoughts, and feeling 
persistently moody with limited energy and motivation, 
productive of occupational and social impairment comparable 
to no more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 26, 
2007 for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2009).

2.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the September 2007 rating decision granted service 
connection for PTSD, such claim is now substantiated.  As 
such, the filing of a notice of disagreement as to the 
effective date or disability rating assigned does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to 
the effective date and disability rating assigned triggers 
VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.

The Board observes that a May 2007 VCAA letter and an April 
2008 statement of the case (SOC) set forth the relevant law 
and regulations for consideration in assigning effective 
dates in this case.  Further, as for rating PTSD, the 
relevant criteria have been provided to the Veteran, 
including in the April 2008 statement of the case and a July 
2009 supplemental statement of the case.  The May 2007 letter 
contained notice regarding the assignment of an effective 
date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  In 
August 2007 the Veteran underwent a VA examination that 
addressed the matters presented on the merits by this appeal.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the August 2007 VA examination obtained 
in this case is adequate, as it considered the pertinent 
evidence of record, and included an examination of the 
Veteran and elicited his subjective complaints.

The Veteran has indicated (January 2010 Board hearing 
transcript, page 22) that he has not received Social Security 
Administration disability benefits.  While this case was held 
open for 60 days in order to allow the Veteran adequate 
opportunity to submit additional information (January 2010 
Board hearing transcript, page 23), the Board notes that no 
such information has been received.  The Veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

I.  Effective date prior to February 26, 2007, for the grant 
of service connection for PTSD

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In a statement received in May 2007 the Veteran essentially 
indicated that the award of service connection for PTSD 
should be September 2005, the time he first started seeking 
treatment at a Vet Center.

A formal service connection claim for PTSD was received by VA 
on February 26, 2007.  Service connection for PTSD was 
granted in a September 2007 RO decision, and a rating of 30 
percent was assigned, effective February 26, 2007.

The Board must consider whether any evidence of record prior 
to February 26, 2007, could serve as an informal claim in 
order to entitle the Veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any 
communication submitted by the Veteran indicated an attempt 
to apply for service connection for PTSD, no document 
submitted prior to February 26, 2007 indicates an intent to 
pursue a claim of entitlement to service connection for PTSD 
or any psychiatric disability.  While the Veteran did pursue 
other claims during this time period, and appeared to 
indicate at his November 2008 RO hearing that he had 
previously wanted to file a claim for psychiatric disability 
(November 2008 RO hearing transcript, pages 2-3), none of the 
claims or correspondence pertained to PTSD or any psychiatric 
disability, and the Veteran has not asserted that they have.

It is further noted that, under 38 C.F.R. § 3.157, a VA 
report of examination or hospitalization will be accepted as 
an informal claim for benefits.  In this regard, the Board 
notes that it does not appear that the Veteran was first 
diagnosed with psychiatric disability until April or May 
2007, a time period subsequent to the February 2007 effective 
date assigned in this case.  Further, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the Veteran's February 2007 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, even if a VA PTSD diagnosis dated prior to February 
26, 2007 were of record, that regulation does not afford a 
basis for finding that a claim, be it formal or informal, of 
entitlement to service connection for PTSD was of record 
earlier than February 26, 2007.  38 C.F.R. § 3.157; Crawford 
v. Brown, 5 Vet. App. 33 (1993).  No private psychiatric 
records have been submitted by the Veteran.  38 C.F.R. 
§ 3.157(b)(2).

In sum, the evidence of record provides no basis for an award 
of service connection for PTSD prior to February 26, 2007.

II.  Initial rating in excess of 30 percent for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The September 2007 rating decision granted service connection 
for PTSD and assigned a 30 percent rating, effective February 
26, 2007.

Diagnostic Code 9411 addresses PTSD.  Under that code, a 30 
percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating for PTSD is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Evidence from the claims file (including an August 2007 VA 
examination and testimony and statements from the Veteran and 
his wife) reveals that following active duty the Veteran 
worked for 22 years as a welder for a railroad company before 
retiring in 1991 due to a back disability.  The Veteran had 
been married since 1973; the couple had a son together and 
the Veteran's wife had brought two daughters to the 
relationship.  The children had grown and produced six 
grandchildren.  The Veteran had frequent contact with his 
children and grandchildren and described (January 2010 Board 
hearing transcript, pages 28-29) the relationships with them 
as good (although acknowledging that there had been tensions 
in the past).  The Veteran had no major hobbies but was 
active in his church and would visit the elderly.

A May 2007 VA record noted that the Veteran complained of 
PTSD symptoms including anger, isolation, nightmares, and 
fear and anxiety.  The Veteran's appearance was "unkempt."

A July 2007 VA record reveals that the Veteran companied of 
sleep problems due to dreams and nightmares related to 
Vietnam.  He stated that he enjoyed talking to people about 
his experiences, but further indicated that he was depressed 
and had problems concentrating.  The Veteran's appearance was 
appropriate.  Diagnoses included PTSD, and a GAF of 65 was 
assigned.

The August 2007 VA examiner noted that the Veteran was 
appropriately groomed and had fluent and goal-directed 
speech, logical thought processes, intact judgment, fair 
insight, and grossly unimpaired memory.  It was noted that 
the Veteran was not delusional and denied unusual sensory 
experiences.  The diagnoses were PTSD and depressive 
disorder, and a GAF of 60 was assigned.  The examiner stated 
that the Veteran's impairment in social and occupational 
functioning, due to psychiatric symptoms, was moderate.

The Veteran testified at a November 2008 RO hearing, and the 
Veteran and his wife testified at a January 2010 Board 
hearing.  At the November 2008 RO hearing, the Veteran 
indicated that he had nightmares (November 2008 RO hearing 
transcript, page 5) and sleep problems, and would make 
security checks at night (November 2008 RO hearing 
transcript, page 7).  He did not do much socializing but 
sometimes people would come over for dinner (November 2008 RO 
hearing transcript, page 10).  At the January 2010 Board 
hearing, the Veteran indicated (January 2010 Board hearing 
transcript, pages 5-6) that he had intrusive dreams of 
Vietnam, and the Veteran's wife recapped (January 2010 Board 
hearing transcript, pages 16-18) some interactions that the 
Veteran had with the children over the years.

Throughout the rating period on appeal, the Veteran's PTSD 
was manifested by no more than mild to moderate symptoms.  In 
this regard, the Board notes that there is no indication that 
the Veteran's PTSD has resulted in any routine behavior, 
self-care, or conversation abnormality.  While the Veteran 
admitted to irritability, nightmare and sleep problems, 
intrusive thoughts, and feeling persistently moody with 
limited energy and motivation, symptoms such as frequent 
panic attacks, speech difficulties, thought disorders, or 
memory loss have not been shown.  While admitting to some 
irritability, the Veteran has specifically denied any angry 
outbursts.  Further, while the Veteran indicated in a May 
2007 Vet Center record and at the November 2008 RO hearing 
(November 2008 RO hearing transcript, page 5) that he saw 
"moving bushes," he later clarified the remark at the 
August 2007 VA examination by stating that he considered the 
bushes to be illusions, not hallucinations.  Neither the 
Veteran nor his wife have reported or suggested that the 
Veteran has any persistent delusions or hallucinations.  
Other than the May 2007 VA record, no other examiner (or the 
Veteran's wife) has noted inappropriate grooming or hygiene.

The Board notes that the Veteran's reported GAF scores during 
this time period were 65 (July 2007) and 60 (August 2007), 
which reflect essentially moderate to mild PTSD symptoms 
(DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 
(2009).  The Veteran has maintained a long-term marriage and 
has significant contact with his children and grandchildren.  
The Veteran and his wife have both indicated that he does 
talk to others about his experiences.  The Board here 
observes that the August 2007 VA examiner indicated that the 
Veteran's impairment in social and occupational functioning, 
due to psychiatric symptoms, was moderate, and the Veteran's 
PTSD symptoms (irritability, intrusive thoughts, nightmares, 
depressed mood) are essentially contemplated by a 30 percent 
rating for PTSD.  As such, an initial rating in excess of 30 
percent for PTSD is not warranted.


Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran and his wife are 
competent to give evidence about what he observes or 
experiences; for example, they are competent to report that 
he experiences sleep difficulties and irritability.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
finds the Veteran and his wife to be credible in their 
reports of the symptoms the Veteran experiences due to PTSD, 
and has reviewed testimony given at the November 2008 RO and 
January 2010 Board hearings.  However, as with the medical 
evidence of record, their account of the Veteran's PTSD 
symptomatology describes a rating consistent with the rating 
that has been assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected PTSD is not so 
unusual or exceptional in nature as to render his assigned 
schedular ratings inadequate.  The Veteran's disability has 
been evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational 
impairment caused by his disability.  The evidence does not 
reflect that the Veteran's PTSD, alone, has caused marked 
interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

Entitlement to an effective date prior to February 26, 2007, 
for the grant of service connection for PTSD, is denied.

An initial rating in excess of 30 percent for PTSD from 
February 26, 2007 is denied.


REMAND

The Board observes that at the January 2010 Board hearing 
(January 2010 Board hearing transcript, page 26) the Veteran 
and his representative raised the issue of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability (TDIU).  Such issue has not been 
adjudicated by the RO, nor developed for appellate 
consideration at this time.  However, in Rice v. Shinseki, 22 
Vet. App. 447 (2009) it was held that a claim for TDIU was 
part of an increased rating issue when such claim is raised 
by the record.  As such, it must be adjudicated by the RO 
prior to appellate consideration.

Accordingly, the case is hereby REMANDED for the following 
actions:

The AOJ should adjudicate the issue of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disability.  Notice of 
the determination and the Veteran's 
appellate rights should be provided to 
the Veteran and his representative.  Only 
if an appeal is completed as to this 
matter should the issue be returned to 
the Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


